Proceeding pursuant to article 78 of the OPLR to review respondent’s determination dated March 30, 1970 which canceled petitioner’s ofE-premises beer license. Determination modified, on the law, by reducing the cancellation of petitioner’s license to suspension of 10 days, the commencement date thereof to be determined by respondent, plus a bond claim in the sum of $200. As so modified, determination confirmed, without costs. Upon the facts in the record, it was an abuse of discretion to impose a penalty in excess of that to which the penalty is reduced herein. Christ, P. J., Rabin, Hopkins, Brennan and Benjamin, JJ., concur.